DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 8/30/22.
	Claims 1, 3, 12-13, and 16-17 have been amended.
	Claim 11 has been canceled.
	Therefore, claims 1-10 and 12-17 are currently pending and have been examined.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 16-17 describe a method comprising: receiving information regarding an item selected by a user; receiving account information of the user including information regarding payment methods registered by the user; receiving benefit information regarding the item with respect to at least one payment method; selecting a payment method by comparing its benefits with other payment methods; generating benefit information associated with the payment method; displaying an image of the item and the benefit information; and generating comparison information between the benefits associated with the payment method and a different payment method that may have been pre-selected.  As such, the invention is directed to the abstract idea of generating and presenting benefit (i.e. discount) comparison data for different payment methods during a purchase event, which, pursuant to the 2019 PEG, is aptly categorized as a method of organizing human activity (sales and promotional activity).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
The aforementioned claims also recite additional elements including a “transceiver” for transmitting data; a “server” for transmitting data; an “interface” for displaying data; a “memory” for storing executable instructions; and a “processor” of an “electronic apparatus” for executing the method and controlling the transceiver. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer connected to a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-10 and 12-15 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding user information, benefit information, budgeting, and processing purchase transactions using the user’s payment method.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-10 and 12-17 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 and 12-17 are rejected under 35 USC 103 as being unpatentable over Roskind (20040024703) in view of Fortin (20180174152).
	Claims 1 and 16-17:  Roskind discloses a method, apparatus, and CRM comprising:
	Controlling, by a processor of the electronic apparatus, a transceiver of the electronic apparatus to communicate with a user device and a first server; receiving, from the user device via the transceiver, information regarding an item selected by a user; receiving, from the user device via the transceiver, account information of the user including information comprising a plurality of payment methods registered by the user; receiving, from the first server via the transceiver, benefit information regarding the item with respect to at least one payment method among the plurality of payment methods; selecting a first payment method by comparing benefit information of the at least one payment method; generating first information comprising first benefit information provided in association with the first payment method; and generating, by the processor, a first user interface displaying an image of the item, and the first information.  (Fig. 2; Paragraph 26).
	Roskind fails to explicitly describe a method further comprising when a payment method pre-selected before the first payment method is selected is present and the pre-selected payment method is different from the first payment method, generating the first information comprises: generating comparison information comparing the first benefit information and benefit information provided in association with the pre-selected payment method, wherein the comparison information comprises a result obtained by numerically calculating a difference between benefit provided in association with the first payment method and benefit provided in association with the pre-selected payment method.
	Fortin, however, discloses a method further comprising when a payment method pre-selected before the first payment method is selected is present and the pre-selected payment method is different from the first payment method, generating the first information comprises: generating comparison information comparing the first benefit information and benefit information provided in association with the pre-selected payment method, wherein the comparison information comprises a result obtained by numerically calculating a difference between benefit provided in association with the first payment method and benefit provided in association with the pre-selected payment method. (Paragraphs 59 and 141).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Fortin with those of Roskind.  One would have been motivated to do this in order to incentivize buyers to use payment instruments that provide them with greater discounts.
Claim 2:  Roskind discloses a method wherein the first payment method is selected based on a discount amount according to the first benefit information (Paragraph 26).
Claim 3:  Roskind discloses a method for processing, in response to determining that a payment request for the item is received, data for performing a payment of the item based on the first payment method (Paragraph 32).
Claim 4:  Roskind discloses a method wherein the acquiring of the benefit information comprises: determining benefit information related to a payment of the item based on at least one of: the information regarding the item or the account information of the user (Paragraph 26).
Claim 5:  Roskind discloses a method wherein the account information of the user comprises at least one of: details information regarding a payment made by the user for each of the plurality of payment methods or information regarding whether the user has signed up for a membership (Paragraph 26).
Claim 6:  Roskind discloses a method wherein the membership includes a first membership corresponding to at least one of: the plurality of payment methods or a second membership corresponding to a service corresponding to the electronic apparatus (Paragraphs 26-27 and 30).
Claim 7:  Roskind discloses those limitations cited above, but fails to explicitly describe a method wherein generating the first interface comprises displaying a first benefit information associated with a first payment method, wherein the payment method is identified based on details regarding a payment made by the user for each of the plurality of payment methods.
Lee, however, discloses a method wherein generating the first interface comprises displaying a first benefit information associated with a first payment method, wherein the payment method is identified based on details regarding a payment made by the user for each of the plurality of payment methods.
The rationale for combining Lee with Roskind is articulated above and incorporated herein.
Claim 8:  Roskind discloses a method further comprising: providing, in response to determining that details of a payment made by the user using a specific payment method included in the plurality of payment methods satisfy a first condition set in advance, information suggesting a use of the specific payment method (Paragraphs 26 and 29).
Claim 9:  Roskind discloses a method wherein the benefit information includes information applied for payment of the item among benefit information received from at least one server corresponding to each of the at least one payment method (Fig. 2; Paragraph 30).
Claim 10:  Roskind discloses a method further comprising: acquiring event information provided for a preset period of time from at least one server corresponding to each of the at least one payment method, and providing a first payment method of the payment methods to the user device, wherein the first payment method is selected based on the event information (Paragraph 44).
Claim 12:  Roskind discloses a method wherein a method in which the first benefit information and the benefit information provided in association with the specific payment method are provided is determined based on a result of comparison between the first benefit information and the benefit information provided in association with the specific payment method (Paragraphs 24, 27, and 30).
Claim 13:  Roskind discloses a method further comprising: providing, in response to determining that an input corresponding to the information regarding the first payment method is received from the user, a payment page of the item including a price to which the first benefit information is applied (Paragraphs 21, 24, and 26-27).
Claim 14:  Roskind discloses a method wherein the providing of the first benefit information comprises: acquiring a balance of a budget assigned for providing the first benefit information; and providing, in response to determining that the balance satisfies a second condition set in advance, the information regarding the first payment method to the user, and in response to determining that the balance does not satisfy the second condition, the information related to the first payment method is not provided to the user (Paragraphs 5-6).
Claim 15:  Roskind discloses a method further comprising: providing information regarding a second payment method among the at least one payment method and second benefit information provided in association with the second payment method, wherein a method in which the first benefit information and the second benefit information are provided is determined based on a result of comparison between the first benefit information and the second benefit information (Paragraphs 24, 27, and 30).
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
	First, Applicant argues that the claims “do not recite concepts similar to those identified by the courts as judicially excepted matter.”  As noted above, pursuant to the 2019 PEG, the claims clearly describe a method of organizing human activity (sales and promotional activities).  The invention involves a user purchase, a selection of a payment instrument (credit card), and a benefit comparison of one or more payment instruments that the user is eligible to use for said purchase.  This is clearly a commercial interaction that represents a fundamental economic practice.  It also represents a business relationship between a buyer, a vendor, and a bank/credit card provider.
	Next, Applicant argues that the invention streamlines the selection of payment methods, and that it “would not be possible to perform this calculation of a difference in benefits manually.”  Examiner disagrees entirely.  In fact, Examiner contends that the vast majority of the invention could be performed manually.  For example, a user approaches a checkout clerk at a grocery store to purchase a cart full of groceries.  The clerk notices that the user has opted to pay for the groceries with their American Express card, which offers a 1% discount on all grocery purchases.  The clerk notes that the customer’s mastercard offers a 3% discount on the same purchase, at which point he or she tells the customer that they can save an additional 2% by using their mastercard.  As such, the invention unquestionably describes a method of organizing human activity.
Finally, with respect to Applicant arguing that the human mind could not perform such calculations and the large number of calculations precludes a pen and paper test, the Examiner respectfully notes FairWarning (FairWarning IP, LLC v. Iatric Systems, _F.3d_, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016)). The Court was clear in FairWarning that “First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability of the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d. at 1278.”
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are rendered moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681